Springbok Development-Claridge-Hanlon Resource Engineering/and or Nominee



















April 30, 2011







Confidential




Mr. Francis R. Biscan Jr.

Tara Minerals Corp.

2162 Acorn Court

Wheaton, IL  60187, US




Dear Mr. Biscan,




Re: Option to Acquire up to a 49% Interest in the Don Roman Project, Mexico




Further to our recent discussions, this letter of intent (the “LOI”) sets out
the principal terms and conditions of a potential agreement pursuant to which
Tara Minerals Corp. (“Tara Minerals”), through its wholly owned Mexican
subsidiary American Metal Mining, S.A. de C.V. (“Tara Mexico”, and together with
Tara Minerals, “Tara”) will grant to Springbok Development-Claridge-Hanlon
Resource Engineering/and or Nominee or any of its subsidiaries (“SD-CHRE”) the
sole and exclusive right and option to acquire up to an undivided forty-nine
percent (49%) interest in and to all of the mining concessions known as the Don
Roman Project located in the State of Sinaloa, Mexico as further described in
Exhibit “A” to this LOI (the “Concessions”), and all fixtures, tools, vehicles,
machinery, equipment and supplies and all other property or rights of any,
whether real or personal, of Tara used directly in respect of the exploration,
development and mining of the Don Roman Project (the “Project”). Claridge-Hanlon
Resources Engineering is a division of Hanlon Engineering & Architecture, Inc.,
an Arizona Corporation.

For the purposes of this LOI, Tara and SD-CHRE are each a “party” and
collectively, the “parties”.  The date of acceptance of this LOI is the
“Effective Date”.




This LOI is non-binding except as is otherwise provided herein.  In addition,
the proposal is not exhaustive of all the matters which Tara and SD-CHRE may
wish to cover in any subsequent agreement they may enter into. The proposal
nevertheless represents the commercial basis on which Tara and SD-CHRE are
prepared to proceed with a view to negotiating definitive legal documentation
(such legal documentation individually and collectively, the “Definitive
Agreement”) in accordance with Section 4.



1.

Conditions Precedent





1







--------------------------------------------------------------------------------

The obligations of the parties under the Definitive Agreement will be subject to
each of the following conditions being satisfied on or before that date on which
the Definitive Agreement is executed (“Closing Date”), or such other date as
hereinafter provided, unless waived by both parties:




(a)

The parties obtaining any required approval, consent or acceptance from any
regulatory body having jurisdiction in connection with the Definitive Agreement
or its subject matter;

(b)

The parties obtaining any required approval, consent or acceptance from their
respective boards of directors in connection with the Definitive Agreement or
its subject matter;

(c)

SD-CHRE delivering, within 45-60 days of the Effective Date, a written
preliminary assessment based on the data and information provided solely
provided by TARA. The preliminary assessment will include:

(i)

Determination if data provided is sufficient to complete preliminary assessment;

(ii)

Review and assessment ore body and mineralization based on data provided;

(iii)

Review and assessment the existing Process Plant capabilities and;

(iv)

Order of magnitude operating budget for mine, process plant and infrastructure
based on information available;

(v)

Suggested order of magnitude development budget;

(vi)

Preliminary assessment for ores or concentrates of commercial economic value
extracted or derived from the Concessions for sale (the “Project Material”) with
a minimum Phase 1 production rate of 120 tonnes per day (“Phase 1 Production
Rate”);

(vii)

Outline steps and schedule to be developed in Phase 2, which include a detailed
operate plan towards the re-start of mining and milling operations resulting in
materials containing a mineral or minerals, ores or concentrates of commercial
economic value extracted or derived from the Concessions for sale (the “Project
Material”) with a minimum Phase 2 production rate of 360 tonnes per day (“Phase
2 Production Rate”);

(viii)

Enviromental and Operation Permits, laws, regulations are the sole
responsibility of TARA; these will be provided by TARA and verified in Phase II.

(d)

Tara approving the phase I preliminary assessment and path forward as submitted,
or with such modifications as the parties may agree to.



2.

Option to acquire 49% interest in the Project





2







--------------------------------------------------------------------------------

 The Definitive Agreement will provide that:

(a)

SD-CHRE shall have the sole and exclusive option, exercisable in its sole
discretion, to earn an undivided forty-nine percent (49%) interest in and to the
Project (the “Option”) by:

(i)

Making a $250,000 cash payment to Tara Minerals within 45 days of the signing of
this LOI (to be escrowed into a neutral account until execution of the
definitive agreement). SD-CHRE will be reimbursed from this amount directly for
the work performed to date, not to exceed $100,000. The payment will be made
within 5-days of the deposit into the escrow account directly to CHRE.

(ii)

incurring a minimum of US$2,000,000 in start-up expenditures on the Project
(the “Start-Up Expenditures”);

(iii)

re-starting mining and milling operations based on the Start-Up Program and
Budget and achieving the Phase 1 Production Rate within 120 days from the
Effective Date (“Start-Up Period”); and

(iv)

incurring a minimum of US$2,000,000 in additional capital expenditures on the
Project (the “Capital Expenditures 1”) to achieve the Phase 2 Production Rate of
360 tonnes per day on or prior to the date that is six (6) months from the
Effective Date;

(v)

incurring a minimum of US$4,000,000 in additional capital expenditures on the
Project (the “Capital Expenditures 2”) to achieve and maintain a minimum
Production Rate, as the parties may agree upon within the Definitive Agreement,
not to be less than 480 tonnes per day, on or prior to the date that is twelve
(12) months from the Effective Date;

(b)

the Expenditures shall not be committed. SD-CHRE shall be entitled to terminate
the Option and Definitive Agreement at any time prior to funding and incurring
the Expenditures with thirty (30) days written notice to Tara. Expenditures may
be made within a shorter time frame at the sole option of SD-CHRE

(c)

any Start-Up Expenditures in excess of US$2,000,000 shall be credited and
set-off against future Capital Expenditures.

(d)

upon satisfaction of the Start-Up Expenditures, SD-CHRE shall have the right to
50% of the net revenue (the “SD-CHRE Revenue”) derived from the Project. Tara
shall have the right to the remaining 50% of the net revenue (the “Tara
Revenue”) derived from the Project. Net Revenue is defined as Project Material
revenue minus expenses related to feeding and operating the mill.  For further
clarity, the expenses above, for the purpose of the calculation of the net
revenue, will not include the SD-CHRE expenditures outlined in Section 2(a). If
the Option is terminated, expires or the requirements are otherwise not met by
the relevant times, SD-CHRE will no longer be entitled to the SD-CHRE Revenue
and will forfeit all rights in respect of the SD-CHRE Revenue.





3







--------------------------------------------------------------------------------



(e)

Upon satisfaction of all of the obligations set forth in Section 2(a), SD-CHRE
will be deemed to have exercised the Option and acquired an undivided forty-nine
percent (49%) interest in the Project and SD-CHRE shall continue to have the
right to 50% of the net revenue derived from the Project. Tara then shall have
the right to the remaining 50% of the net revenue derived from the Project and
retain an undivided fifty percent (51%) interest in the Project

3.

Documents and Reports

Promptly following the execution of this LOI, Tara will make available to
SD-CHRE for review all records and data in its possession or control respecting
the Project and including, without limitation, all technical and environmental
reports prepared by or for Tara in respect of the Project, any opinions and
other documentation regarding title to the Concessions, any present or
historical interests of third parties in the Concessions and any and all
information requested by SD-CHRE or its counsel in connection with the Project,
and SD-CHRE shall be entitled to make copies of all such records, data and
reports, provided that it shall keep all such information confidential. Tara
will co-operate fully in making its personnel available to SD-CHRE at reasonable
times for the purposes of gathering and assessing all such documents and
reports.  If this LOI is terminated in accordance with Section 16 prior to the
execution of the Definitive Agreement, all information provided to SD-CHRE, or
generated by SD-CHRE towards the progress of the LOI, will be returned/forwarded
to Tara and all copies of all such records, data and reports made by SD-CHRE
must be destroyed.

4.

Definitive Agreement

(a)

Tara and SD-CHRE shall, using reasonable commercial efforts, negotiate in good
faith, settle and execute the Definitive Agreement.  The parties will endeavor
to execute and deliver the Definitive Agreement within ninety (90) days from the
Effective Date. The Definitive Agreement shall include the terms set out in this
LOI and such other mutually acceptable terms and conditions as the parties may
agree, including such terms, conditions, representations, warranties and
covenants as are customary in transactions involving the grant of an option to
acquire an interest in mining properties in Mexico, and including the
representations and warranties of Tara set out in Section 11 of this LOI.

(b)

SD-CHRE and Tara hereby acknowledge and agree that their intent is that all
transactions contemplated by this LOI be structured, undertaken and completed in
a tax efficient manner for all parties.  As such, the Definitive Agreement will
be prepared accordingly.

(c)

The Definitive Agreement will include provisions that upon the occurrence of an
event of force majeure, the Start-Up Period and the Capital Expenditure Period
will be extended by the duration of the event of force majeure, such events to
include the inability of either Tara or SD-CHRE to gain access to all or any
part of the mining lots that comprise the Concessions, due to interference from
local landholders or community groups or other circumstances beyond SD-CHRE’s or
Tara’s reasonable control.





4







--------------------------------------------------------------------------------



(d)

Upon SD-CHRE exercising the Option, the Definitive Agreement will provide that
the parties will be deemed to have entered into a joint venture (which may be
either an unincorporated contractual joint venture, or an incorporated joint
venture, as the parties may in due course agree is most effective from a legal,
financial, tax and operational perspectives) constituted on the basis of a term
sheet that will be scheduled to the Definitive Agreement.  The joint venture
term sheet will, amongst other things, (i) outline a framework by which either
party can acquire the entire interest held by the other party, and (ii) include
the matters that will require a supermajority or unanimous decision by the
parties, including amongst other things, any decision to suspend or cease the
mining operations or place any mining operation on care and maintenance.

(e)

The Definitive Agreement will include dispute resolution procedures.

5.

Funding of Project Expenditures

The parties hereby agree that funding of Project Expenditures, after the
satisfaction of the Start-Up Expenditures by SD-CHRE, and upon approval of a
program and budget for operations on the Project by the Management Committee as
provided in Section 7 of this LOI, shall be made as follows:

(a)

First by SD-CHRE, as Capital Expenditures 1 and Capital Expenditures 2, until
satisfied;

(b)

Second by the parties at the interest earned; and

(c)

If a party elects not to contribute to an approved program and budget, such
non-contributing party’s interest in the Project shall be diluted appropriately.

6.

Operations

(a)

The Definitive Agreement will provide that SD-CHRE shall be the Operator of the
Project and the Operator

(i)

will have the right, at its sole risk and expense, for its employees, agents and
independent contractors to enter in, on or under the mining lots that comprise
the Concessions, and may conduct any work program activities or other work on
the mining lots that comprise the Concessions;

(ii)

must conduct all activities in compliance with the applicable laws and
regulations governing the Project and must do all things necessary to maintain
the Concessions in good standing during such period;

(iii)

must maintain the Project and all permits, licenses and other approvals
pertaining to the Project in good standing and free of all liens;

(iv)

will incur Expenditures in accordance with programs and budgets approved by the
Management Committee;





5







--------------------------------------------------------------------------------



(v)

must do such acts, and pay as Expenditures such fees and rents as may be
required to keep the Project in good standing; all work conducted, carried out
or performed by or on behalf of the Operator on the Project during must be done
in a good and workmanlike manner to the best of its ability in accordance with
best international mining practices and in compliance with all applicable laws
of all governmental authorities, including without limitation, all environmental
laws;

(vi)

must keep full and complete records of all Project exploration and development
work, funding, Expenditures, expenses, revenues, mining and milling data, and
other metrics together with the results of surveys, drilling, assays made,
shipments and all such records and results shall be available for inspection by
Tara;

(vii)

must provide written updates of the exploration activity and relevant
exploration results on the Project, including detailed drill results and assays,
on a quarterly basis; the Operator must also promptly notify Tara of any and all
material results from the Project;

(viii)

must provide written updates of the mining activity and relevant metrics on a
quarterly basis; the Operator must  also promptly notify Tara of any and all
material mining issues that may significantly vary expected results;

(ix)

must provide written updates of the milling/processing activity, the derived
revenue, and relevant metrics on a quarterly basis; the Operator must also
promptly notify Tara of any and all material milling/processing issues that may
significantly vary expected results;

(x)

must maintain adequate insurance coverage in accordance with normal industry
standards and practice, naming the parties as insured and protecting the parties
from third party claims, and shall provide satisfactory evidence of such
insurance at the request of Tara;

(xi)

must pay or cause to be paid all invoices for all materials and services
purchased by the Operator in connection with work on the Project and maintain
the Project free of all encumbrances;

(xii)

must produce accurate, comprehensive and complete monthly financial and
accounting reports, to be delivered to Tara no later than the 10th business day
following the end of each month;

(xiii)

must provide Tara with; (i) quarterly reports indicating the status of all work
on the Project and a summary of all results obtained or received in connection
therewith, and the compilation and interpretation thereof as well as a breakdown
of the Expenditures incurred in carrying out such work reconciled with budgetary
progress for such time period and conclusions of drilling results; and (ii)
timely reports and information and forthwith upon the occurrence of any material
results or other events,





6







--------------------------------------------------------------------------------

notice in reasonable detail, and will provide copies of relevant data of such
material results or events;  and

(xiv)

must use qualified and licensed employees, agents and independent contractors
under the management and direction of the operator of the Project and any
payment for wages, benefits, any statutory withholdings or remittances,
employment related matters or applicable contractual fees required to be paid to
the workforce will be made by the Operator.

(b)

The Definitive Agreement will provide that Tara shall have the right to review
and, if required, dispute the contents of any reports as to Expenditures
incurred or compliance with the terms of the approved budget by the independent
accountants of Tara.  The Operator shall provide access, upon every reasonable
request, to Tara to all work papers of the Operator, accounting books and
records and the appropriate personnel to verify the accuracy, presentation and
other matters relating to the preparation of such reports.

7.

Management Committee

The Definitive Agreement will provide that a formal management committee (the
“Management Committee”) will be established.  The members of the Management
Committee will consist of two representatives appointed by Tara and two
representative appointed by SD-CHRE.  The Management Committee will discuss, at
least once every two weeks, during the Start-Up Period and, in any event, within
10 days of being requested to do so by a representative of either party to
address matters relating to the work and payments being conducted by or on
behalf of the Operator on or in connection with the Project.  A majority vote is
needed for approval of matters with three members needed for quorum. At each
meeting, the Operator will provide information concerning the amounts being
expended as Expenditures at such time and the purposes of such expenditures.
 For certainty, the Management Committee shall, among other things: (a) approve
programs and budgets proposed by the Operator; (b) monitor and make on-going
recommendations regarding Expenditures; (c) monitor and make on-going
recommendations regarding work on the Project and locations and determination
for the conduct of such exploration, development and expansion work; (d) approve
any Expenditures not included in the budget and exceeding US$50,000; and (e)
provide such other advice and direction as it sees fit.

8.

Termination of the Option

The Definitive Agreement will provide that, if SD-CHRE terminates the Option,
SD-CHRE will have 60 days to:

(a)

CHRE will deliver to TARA all data, reports and technical information prepared
by or for it related to the Project upon receipt payment for work completed to
date; and

(b)

to vacate the Project concessions without any right to remove any vehicles,
equipment, portable structures and other apparatus belonging to the Project
and/or acquired towards the satisfaction of the Option.





7







--------------------------------------------------------------------------------



9.

Business operations

The Definitive Agreement will provide that, other than as set out in Section 10,
each party shall be free to conduct its business operations independently any
without any communication, notice or reference to the other party and neither
party will have the obligation to invite the other party to participate in any
negotiations, dealing or agreements with any third parties whether in Mexico or
in any other jurisdiction.  For further clarity, Tara shall have all right of
passage necessary to work on the concessions that it continues to control 100%.

10.

Area of Interest

(a)

The Definitive Agreement will provide that, if at any time after the execution
of the Definitive Agreement, either SD-CHRE or Tara desires to acquire, or
causes any other party to acquire, a mining concession or property (or any
direct or indirect right, title or interest therein) (a “Mineral Interest”),
which is located or lies wholly or partly within five (5) kilometers of the
circumambient boundaries of any part of the Concessions as they exist on the
date of the Definitive Agreement (the “Area of Interest”) then, such party shall
notify the Management Committee of its intention to acquire such Mineral
Interest and the Management Committee shall either unanimously approve or reject
such transaction. The parties hereby acknowledge and agree that they will only
acquire Mining Interests that have been approved by the Management Committee as
herein provided. The approval of the Management Committee shall include an
approval of the purchase price, form of payment and other details of the
acquisition transaction. Any Mineral Interest so acquired will be transferred to
the Project upon exercise of the Option and shall form part of the Concessions
and the Project and become subject to the Definitive Agreement.

(b)

With the exception of termination pursuant to Section 16(c), if this LOI is
otherwise terminated, then, for a period of one year after the termination of
this LOI, then SD-CHRE and each of its Affiliates will not acquire any Mineral
Interests located wholly or in part within the Area of Interest.

11.

Representations and Warranties of Tara

The Definitive Agreement will provide for the following representations and
warranties to be given from Tara Minerals to SD-CHRE:

(a)

Tara Mexico is the sole and exclusive legal and beneficial owner of a 100%
interest in and to the Concessions; the Concessions are free and clear of any
and all encumbrances, security interests, charges, actions or claims other than
those stated in Exhibit “A”;

(b)

there are no actions, suits or proceedings, pending or, to the knowledge of
Tara, threatened against Tara or Tara Mexico, at law or in equity, or by any
federal, provincial, state, municipal or other governmental department,
commission, board, bureau or agency, domestic or foreign in respect of the
Concessions, Tara is not aware of any existing grounds on which any such action,
suit or proceeding





8







--------------------------------------------------------------------------------

might be commenced with any reasonable likelihood of success other than those
stated in Exhibit “A”;

(c)

there are no outstanding rights, agreements or obligations, or understandings
capable of becoming rights, agreements or obligations, to acquire any right,
title or interest in or to the Concessions or to grant any interest in or
encumbrance on the Concessions other than those stated in Exhibit “A”; and

(d)

subject only to the rights of any government authority having jurisdiction, no
person, governmental entity or corporation or association of any kind is
entitled to or has been granted any royalty or other payment in the nature of
rent or royalty on any minerals, metals or concentrates or any other product
mined, produced, removed or otherwise recovered, or to be mined, produced,
removed or otherwise recovered, from the mining lots that are covered by the
Concessions other than those stated in Exhibit “A”.

12.

Confidentiality

The terms of this LOI, including the terms of the proposed transactions
contemplated hereunder and the fact that the parties are pursuing such
transactions, are confidential and, except as expressly permitted by this LOI,
neither party shall disclose any of such information to any person or entity
without the prior written consent of the other. The foregoing will not apply to
the extent that disclosure is required by applicable laws or a stock exchange or
regulatory authority having jurisdiction.

13.

Announcements

Neither party shall make any public statement or issue any press release
concerning the transactions contemplated by this LOI without the prior written
consent of the other party, except as may be necessary in the opinion of counsel
to the party making the disclosure to comply with the requirements of any
applicable law.  If any such public statement or press release is so required,
the party making such disclosure shall consult with the other party prior to
making such statement or release, and the parties shall use all reasonable
efforts, acting in good faith to agree upon a text for such statement or release
that is satisfactory to all parties.

14.

Expenses

SD-CHRE and Tara agree that all out-of-pocket expenses and disbursements
incurred in connection with this LOI and the completion of the transactions
contemplated herein, including fees and expenses relating to legal, tax,
accounting matters and financial advisor fees, will be paid by the party
incurring such expenses in the event that the LOI is terminated. In this event,
SD_CHRE is under no obligation to turn over data developed.

15.

Assignment

(a)

SD-CHRE shall not have the right to sell, transfer and assign this LOI and
related documents to any affiliate or arm’s length third party without the prior
written consent of Tara. (other than Nominee to include Principals of Springbok
& Claridge-Hanlon)





9







--------------------------------------------------------------------------------



(b)

Tara shall not assign all or any part of its interest in this LOI or related
documents or the Project to a third party that is not an affiliate of Tara
without the prior written consent of SD-CHRE.

16.

Termination

The LOI will terminate with the parties having no obligations to each other,
other than the obligations contained in Section 18, on the date (the
“Termination Date”) of the earliest of the following events:

(a)

written agreement of the parties to terminate the LOI;

(b)

the Definitive Agreement not being executed and delivered by the  parties on or
before 90 days from the Effective Date, or such other date as the parties may
agree upon in writing;

(c)

the execution of the Definitive Agreement;

(d)

either of the respective boards of directors of SD-CHRE or Tara not approving
the transactions contemplated by this LOI;

(e)

any applicable regulatory authority having notified either party, in writing,
that it will not permit the transaction to proceed.

17.

Exclusive Dealings Pending Completion of the Definitive Agreement

From the Effective Date until such time as the Definitive Agreement is executed
or this LOI is terminated in accordance with Section 16 (the “Exclusivity
Period”), in consideration of the time and resources that parties will devote to
settling the Definitive Agreement, Tara agrees not to enter into any form of
agreement for the sale, disposition or transfer of the Concessions or any
interest in the Concessions with any third party.

18.

Binding Provisions

The obligation of CHRE to return information under Section 3 and the obligations
of the parties under Sections 10(b), 12, 13, 14, 16, 17, 19, 20 and 21 of this
LOI (collectively, the “Binding Provisions”) are all intended to be binding on
the parties, and each party acknowledges that it has received good and fair
consideration in respect of the foregoing Sections and, to this end, each party
will pay to the other party the sum of US$10.00 as recognition of that
consideration, which is deemed to be paid and received.   Other than with
respect to the Binding Provisions, this LOI does not result in the formation of
a legally binding agreement between the parties.  A legally binding agreement
will not be formed unless and until the parties have negotiated, settled,
executed and delivered the Definitive Agreement.

19.

Entire Agreement

The Binding Provisions constitute the entire agreement between the parties.  








10







--------------------------------------------------------------------------------



20.

Enurement

The Binding Provisions will be binding upon, and will enure to the benefit of
and be enforceable by the parties hereto and their respective successors and
permitted assigns.

21.

Governing Law

This LOI, the Definitive Agreement and any other agreement or instrument
contemplated by this LOI and their application and interpretation will be
governed by and interpreted in accordance with the laws of Nevada and the
applicable federal laws of the United States.

22.

Execution of LOI

The terms of this LOI are open for acceptance until May 3, 2011 at 5:00 p.m. PST
after which time this LOI and the terms set out herein shall expire.  If you are
in agreement with the terms of this LOI, please sign and return to my attention
one executed copy.




I look forward to your response and advancing our mutual interest in the
exploration and development of the Don Roman Project.

Yours truly,










[ SIGNATURE PAGE TO FOLLOW ]











11







--------------------------------------------------------------------------------


































CLARIDGE-HANLON RESOURCE ENGINEERING,

A division of Hanlon Engineering & Architecture, Inc., an Arizona Corporation




 

 

Signature:

_____________________________

Name:

Robert J. Hanlon,

Title:

President




The terms and conditions of this LOI are hereby accepted and agreed to by the
undersigned this ____3rd___ day of May, 2011.







Springbok Development, LLC







Signature:  ______________________________




Name:       ______________________________




Title:        _______________________________




The terms and conditions of this LOI are hereby accepted and agreed to by the
undersigned this _______ day of May, 2011.













TARA MINERALS CORP.










Signature:      ________________________

Name Print:

Francis R Biscan Jr

Title:

            President

 

 

 








12







--------------------------------------------------------------------------------

Exhibit “A”




Don Roman Project Concessions




Proyecto:

DON ROMÁN

 

 

 

 

 

Title

Name

Hectares

Municipality

Estado

208,524

María de Lourdes

200.0000

Choix

Sinaloa

217,789

La Nuvia

11.7580

Choix

Sinaloa

218,519

Nuvia 2

28.9484

Choix

Sinaloa

222,489

Santa Lucía

21.4072

Choix

Sinaloa

226,470

Don Román

57.1999

Choix

Sinaloa

 

Total =

319.3135

 

 

 

 

 

 

 

Proyecto:

CHOIX/PILAR

 

 

 

 

 

Title

Name

Hectares

Municipality

State

218,590

La Víbora

48.0000

Choix

Sinaloa

222,496

La Amapita

50.0000

Choix

Sinaloa

228,090

Elizabeth

100.0000

Choix

Sinaloa

229,039

Montaña de Cobre

191.0000

Choix

Sinaloa

229,041

El Sabino

100.0000

Choix

Sinaloa

229,043

Cobriza

205.0000

Choix

Sinaloa

230,342

El Oro

400.0000

Choix

Sinaloa

230,886

La Reforma

395.5419

Choix

Sinaloa

 

Total =

1489.5419

 

 

 

 

 

 

 

Proyecto:

CENTENARIO

 

 

 

 

 

Title

Name

Hectares

Municipality

State

229,013

El Mono

100.0000

Choix

Sinaloa

229,014

Reyna

100.0000

Choix

Sinaloa

229,015

Centenario

400.0000

Choix

Sinaloa

230,121

La Verde

400.0000

Choix

Sinaloa

231,261

El Mono

200.0000

Choix

Sinaloa

231,262

El Sol

200.0000

Choix

Sinaloa

235,307

Sanaloya

4654.3039

Choix

Sinaloa

235,308

Sanaloya Fracción A

3.7305

Choix

Sinaloa

 

Total =

6058.0344

 

 

 

 

 

 

 





13







--------------------------------------------------------------------------------






Proyecto:

LA PALMA

 

 

 

 

 

Title

Name

Hectares

Municipality

State

230,341

La Verde 3

110.1261

Choix

Sinaloa

233,630

La Verde 4

396.9300

Choix

Sinaloa

233,738

La Verde 6

412.7720

Choix

Sinaloa

233,203

El Pino

400.0000

Choix

Sinaloa

236,500

Choix

496.3632

Choix

Sinaloa

236,501

La Palma

287.8208

Choix

Sinaloa

 

Total =

2104.0121

 

 

 

 

 

 

 

Proyecto:

LA VERDE

 

 

 

 

 

File #

Name

Hectares

Municipality

State

095/13646

Mina el Rosario

54.2402

Choix

Sinaloa

095/13521

La Verde 5

72.7999

Choix

Sinaloa

 

Total =

127.0401

 

 




·

Tara has the beneficial rights to all the concessions above except for Mina el
Rasaro (file # 095/13646) and La Verde 5 (file # 095/13521). The agreements for
these two concessions have been notarized.




·

All concession acquisition payments regarding the above concessions is the
responsibility of Tara.  There are payments outstanding for several concessions
and these will be summarized within the Definitive Agreement.




·

Tara will provide the underlying vendor agreements for the concessions within
the Definitive Agreement. Other than acquisition payments, the Operator will be
responsible for meeting all the vendor terms and keeping the concessions in good
standing.








14





